                     Case 1:20-cv-03010-APM Document 10 Filed 10/27/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                    District of Columbia


              United States of America, et al.                 )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cv-03010-APM
                          Google LLC                           )
                            Defendant                          )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          United States of America                                                                                     .


Date:          10/27/2020                                                              /s/ Ryan M. Sandrock
                                                                                         Attorney’s signature


                                                                                         Ryan M. Sandrock
                                                                                     Printed name and bar number
                                                                                    U.S. Department of Justice
                                                                                         Antitrust Division
                                                                                    450 Golden Gate Avenue
                                                                                    San Francisco, CA 94102
                                                                                               Address

                                                                                    Ryan.Sandrock@usdoj.gov
                                                                                            E-mail address

                                                                                          (202) 316-6905
                                                                                          Telephone number

                                                                                          (415) 934-5399
                                                                                             FAX number
